Title: To George Washington from Alexander White, 15 December 1796
From: White, Alexander
To: Washington, George


                        
                            Sir 
                            Woodville 15th December 1796
                        
                        Mrs White remained three weeks in Washington without coming to a determination
                            respecting her future residence; the business of the City pressing I did not accompany her
                            home. And altho’ I expected to be informed of the result of her reflections by letter after
                            her arrival at her own House, she declined giving an opinion till we should meet again—Last
                            thursday I arrived at this place, and found her mind so strongly bent against a removal,
                            that my resignation must be the consequence, unless my personal attendance may be considered
                            as sufficient  My Court business is so far disposed of and I shall
                            make such Arrangements with respect to my property, that I have no doubt of being able to
                            perform my full share of the duties of the office, if under existing circumstances, the
                            residence of my Family ought to be dispensed with. I shall
                            chearfully acquiesce in whatever you may determine in that respect, and shall ever retain a
                            grateful sense of the honor done me in appointing me a Commissioner of the Federal
                            Buildings, and by the terms in which you have more than once expressed your wishes for my
                            continuance in that office.
                         My Colleagues were of opinion, that my presence in the City would not be
                            necessary till about the 10th of January—I shall remain at home till near that time unless I
                            should be particularly called upon—I presume it will be proper for me to continue in Office
                            till a Successor is appointed or at least fixed on so as to succeed immediately in my
                            resignation—but an early intimation of your decision on the principal point will oblige me,
                            as my domestic Arrangements will be regulated accordingly.
                        It is with extreme regret that I intrude one moment on that time which is so
                            fully engrossed by objects more important—I am with Sentiments of the highest Respect Sir
                            Your most Obt Servt
                        
                            Alexr White
                            
                        
                    